Judgment, Supreme Court, New York County (Tyler, J.), entered February 21, 1980, which granted petition in an article 78 proceeding to the extent of vacating petitioner’s dismissal from the police department and remanding to the Police Commissioner for imposition of a different penalty, reversed on the law, without costs, and petition dismissed. We do not agree with Special Term that it was an abuse of discretion for the Police Commissioner to dismiss the petitioner under the circumstances presented. The hearing officer found, and the evidence confirms, that the petitioner, without required authorization, engaged in a separate occupation during the period of October 28, 1976 to December 15,1976, and that he engaged in that occupation during that period while on sick report. In light of petitioner’s history of absences on sick report that could reasonably be evaluated as excessive and disclosing an abuse of the department’s unlimited sick leave policy, and petitioner’s evasive, arguably contemptuous responses to pertinent inquiries concerning his conduct when interviewed, the determination to dismiss petitioner, from the force seems to us a reasonable exercise of discretion. (See Matter of Pell v Board of Educ., 34 NY2d 222.) Concur — Sandler, J. P., Ross, Carro and Silverman, JJ.